PER CURIAM.*
Section 636.1 of Title 22, relative to cancellations of automobile insurance policies, provides in pertinent part: “In the event of nonpayment of premiums for a binder, a ten day notice of cancellation shall be required before the cancellation shall be effective.” LSA-R.S. 22:636.1(D)(1). The same subsection authorizes the cancellations to be noticed by mail. Moreover, section 636.1 articulates a specific rule for computing the ten-day notice period for written notices of cancellation. LSA-R.S. 22:636.1(J). Subsection J states:
Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.
LSA-R.S. 22:636.1(J) (emphasis added).
In this case, the parties stipulate that the automobile liability insurer issued and mailed notice of cancellation on October 27, 1992. Johnson v. Davis, 95-1425 p. 2 (La.App. 4th Cir. 3/14/96), 673 So.2d 220, 221. Additionally, the notice stated an effective cancellation date of November 6, 1992. Applying section 636.1(J) to these facts, the insurer complied with the ten-day minimum notice requirement for cancellation of the binder.
Accordingly, the judgment of the court of appeal is reversed. The ease is remanded to the court of appeal to consider those issues pretermitted below.
BLEICH, J., would deny.

Watson, J., not on panel. Rule IV, Part 2, § 3.